18-13968-smb        Doc 5     Filed 12/07/18    Entered 12/07/18 11:22:59          Main Document
                                               Pg 1 of 28


 LaMonica Herbst & Maniscalco, LLP
 3305 Jerusalem Avenue, Suite 201
 (516) 826-6500
 Gary F. Herbst, Esq.
 Adam P. Wofse, Esq.
 Michael T. Rozea, Esq.

 Proposed Counsel to Durr Mechanical Construction, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
DURR MECHANICAL CONSTRUCTION, INC.                                : Case No. 18-13968
                                                                  :
                                                                  :
                            Debtor.                               :
                                                                  :
------------------------------------------------------------------x
                                  DECLARATION OF KENNETH DURR
                       PURSUANT TO LOCAL BANKRUPTCY RULE 1007-2

              I, KENNETH A. DURR, pursuant to 28 U.S.C. § 1746, hereby declare under

 penalty of perjury that the following is true and correct:

         1.      I am the President and Treasurer of Durr Mechanical Construction, Inc. (“DMC”

 or the “Debtor”), debtor and debtor in possession herein. In this capacity, I am familiar with the

 day-to-day operations and financial affairs of DMC.

         2.      I submit this declaration (the “Declaration”) pursuant to Rule 1007-2 of the Local

 Bankruptcy Rules for the Southern District of New York (the “Local Rules”) in support of

 DMC’s petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy

 Code”) filed on the date hereof (the “Petition Date”). Except as otherwise indicated, all facts set

 forth in this Declaration are based upon personal knowledge, my review of relevant documents, or

 my opinion based upon experience, knowledge, and information concerning DMC’s operations.

 If called upon to testify, I would testify competently to the facts set forth in this Declaration. I


                                                    1
18-13968-smb      Doc 5    Filed 12/07/18     Entered 12/07/18 11:22:59        Main Document
                                             Pg 2 of 28


am authorized to submit this Declaration on behalf of the Debtor.

                        INFORMATION REQUIRED BY LOCAL RULE 1007-2

       3.      Local Rule 1007-2 requires certain information related to the Debtor, which is set

forth below and in the schedules annexed hereto. Unless otherwise indicated, the financial

information contained herein is unaudited.

       4.      Local Rule 1007-2(a)(1): The nature of the Debtor’s business and the

circumstances leading to the Debtor’s filing this Chapter 11 case are as follows:

DMC’s Business Operations

       DMC is a New York corporation founded in 1985 as a small family-owned mechanical

construction business by my father, Robert Durr, Sr. Since my father’s retirement in 2012, DMC

has been run by my brother, Robert Durr, Jr., and myself. DMC’s ownership structure consists of

1000 shares of stock, broken down as follows: (a) 900 shares of non-voting stock which is

distributed among: (i) Robert Durr Jr. who owns 423 shares; (ii) Kenneth A. Durr who owns 423

shares and (iii) Frank Heidinger who owns 54 shares; and (b) 100 shares of voting stock which

is distributed among: (i) Robert Durr Jr. who owns 45 shares; (ii) Kenneth A. Durr who owns 45

shares and (iii) Robert Durr who owns 10 shares.

       DMC is and was a leader and innovator in the mechanical industry. Its work involves

installation, rigging, setting, assembly, alignment and grouting of assorted process and power

equipment including electric or steam driven compressors, ACC’s, HRSG’s turbines, pumps,

heat exchangers, boilers, tanks, heaters and packaged HVAC systems. DMC’s work scope also

includes the installation and testing of instruments, controls and apparatus associated with power

and process systems. It distinguishes itself with an in-house quality assurance program and has

capabilities that have been demonstrated and approved by both the American Society of



                                                 2
18-13968-smb         Doc 5      Filed 12/07/18       Entered 12/07/18 11:22:59               Main Document
                                                    Pg 3 of 28


Mechanical Engineers (ASME) and the National Board of Boiler and Pressure Vessel Inspectors.

DMC has been issued “U”, “R”, “NB” and “S” stamps indicating DMC’s authorization to

perform repair, manufacture and assemble boiler and pressure vessels.

        Throughout 2018, DMC has worked on over fifty small to large size projects which

resulted in revenues in excess of twenty million dollars. During the 2016 year, DMC’s total sales

exceeded $54,600,000 and during 2017, DMC’s gross sales exceeded $197,860,000. In its thirty-

two (32) year history in the mechanical construction business, DMC has generated gross sales

which exceed $1,392,000,000 which has resulted in gross profits of over $130,787,000.

        DMC is presently providing services on three remaining on-going construction projects

in the New York metropolitan area and Connecticut. 1 In addition to these on-going projects,

DMC presently has total accounts receivables in the approximate aggregate sum of $3,067,000

as of December 5, 2018. 2 DMC has approximately twenty-six (26) employees, which are

comprised of construction workers in the field that are members of various unions, field

management level employees, and home office executive and support staff.

        DMC operates its business from its Manhattan headquarters, which it has leased since

January 1, 1986. The Debtor also (i) leases shop and yard space in Westbury, New York and (ii)

operates an office and shop facility in Tannersville, Pennsylvania, where it stores construction

equipment, certain tools and its fleet of vehicles.

        DMC has a line of credit with HSBC Bank USA, National Association (“HSBC”), which

it has drawn down in the amount of $5,000,000.00, as of the Petition Date. The credit line is

secured by a blanket lien in the Debtor’s assets. DMC has a second line of credit with Valley


1
  DMC estimates that the net amount to be earned from these projects (after accounting for all costs) is
approximately $25,000.00.
2
  These receivables are in addition to the Affirmative Claims in excess of $122 million set forth and discussed more
fully below.

                                                         3
18-13968-smb      Doc 5     Filed 12/07/18    Entered 12/07/18 11:22:59         Main Document
                                             Pg 4 of 28


National Bank (“VNB”, together with HSBC, each a “Lender” and collectively the “Lenders”),

which it has drawn down in the amount of $5,000,000.00 as of the Petition Date. The credit line

is secured by a blanket lien in the Debtor’s assets. Pursuant to an agreement among the Lenders

and the Debtor, the Lenders are equally in a first secured position against the Debtor’s assets.

Events Leading to the Chapter 11 Filing

       DMC, being a leader in the mechanical industry, serviced many large-scale projects.

DMC has been experiencing severe cash flow issues primarily as a result of the failure of the two

owners and one equipment manufacturer of three projects to timely pay—and their abject bad

faith refusal to pay—amounts due and owing to the Debtor in connection with those projects.

Specifically, the equipment manufacturer and owners who have failed to pay are (a) Enexio US

LLC (“Enexio”), (b) PSEG Fossil, LLC (“PSEG”), and (c) the New York City Department of

Environmental Protection (“NYC-DEP”) (collectively, Enexio, PSEG and NYC-DEP, the

“Obligors”). The aggregate sum due to the Debtor from these (mostly) completed projects (and

affirmative claims for damages as further set forth below) exceeds $122 million. As of the

Petition Date, the Enexio and PSEG projects are 100% complete and the NYC-DEP project is

98% complete.

       DMC’s cash flow problems negatively affected its operations because certain

subcontractors, vendors and/or creditors have (a) filed liens against projects, (b) filed claims

against payment bonds, and/or (c) commenced litigation against DMC for nonpayment, all

further exacerbating DMC’s distressed financial situation.

The Debtor’s Affirmative Claims

       At this juncture, DMC has sufficient assets by virtue of its receivables and affirmative

claims (“Affirmative Claims”) against the Obligors that are due and owing to DMC to address its



                                                 4
18-13968-smb      Doc 5     Filed 12/07/18     Entered 12/07/18 11:22:59        Main Document
                                              Pg 5 of 28


financial obligations. As indicated above, the aggregate total of the Affirmative Claims exceeds

$122 million. DMC is presently prosecuting litigation against Enexio and PSEG, respectively, to

collect the funds justly owed the Debtor. With respect to the claims against NYC-DEP, claims

have been filed with the NYC Comptroller’s office. All of the litigations against the Obligors

will continue to be prosecuted in earnest in the Chapter 11 case.

       However, as mentioned above, given the extraordinary failure and refusal of the Obligors

to pay their obligations to DMC, DMC was forced into this distressed situation, and is

constrained to reorganize via an orderly liquidation in order to be placed in a position to address

its financial obligations and affairs. Thus, DMC filed the instant Chapter 11 case.

Chapter 11

       Without a breathing spell provided by the Chapter 11 filing, the aforementioned creditor

actions would pose a serious threat to the Debtor’s immediate viability (including its ability to

prosecute the Affirmative Claims) to the detriment of all of its constituencies, including its

employees.

       Accordingly, absent the protections of chapter 11, the Debtor is at risk of having its assets

depleted. The Debtor requires the benefit of the automatic stay and powers afforded to a debtor

in possession so as to adequately operate its business in a wind down fashion to close out jobs,

and prosecute its valuable Affirmative Claims. This chapter 11 filing seeks to protect the value of

the Debtor’s business for all of its constituencies.

       After careful consideration, and after exhausting all available remedies outside of a

chapter 11 filing, DMC has determined that it requires the protection offered by chapter 11.

DMC intends to use the chapter 11 process to stabilize its limited operations and develop a




                                                  5
18-13968-smb       Doc 5      Filed 12/07/18    Entered 12/07/18 11:22:59         Main Document
                                               Pg 6 of 28


reorganization through an orderly liquidation plan that will preserve value for all of its creditors

and interest holders.

       As a result, DMC filed the instant chapter 11 bankruptcy case. DMC intends to continue

with limited operations and file a plan of reorganization (via an orderly liquidation) through

which it will repay its obligations to the maximum extent possible in accordance with the

Bankruptcy Code. DMC believes that based upon the current valuation of its assets, there will be

funds sufficient to make a distribution to unsecured creditors.

       5.      Local Rule 1007-2(a)(2): Not applicable because the Debtor’s case was not

originally commenced under Chapter 7 or 13.

       6.      Local Rule 1007-2(a)(3): Not applicable because no committee was organized

prior to the Petition Date.

       7.      Local Rule 1007-2(a)(4): Schedule 1 hereto lists the following information with

respect to each of the holders of the Debtor’s twenty (20) largest unsecured claims, excluding

claims of insiders: the creditor’s name, address (including the number, street, apartment or suite

number, and zip code, if not included in the post office address), telephone number if known, the

name(s) of persons(s) familiar with the Debtor’s accounts if known, the amount of the claim, and

an indication of whether the claim is contingent, unliquidated, disputed or partially secured.

       8.      Local Rule 1007-2(a)(5): Schedule 2 hereto provides the following information

with respect to each of the holders of the Debtor’s five (5) largest secured claims: the creditor’s

name and address (including the number, street, apartment or suite number, and zip code, if not

included in the post office address), the amount of the claim, a brief description of the claim, an

estimate of the value of the collateral securing the claim, and whether the claim or lien is disputed.

       9.      Local Rule 1007-2(a)(6): Schedule 3 hereto is a summary of the Debtor’s assets



                                                  6
18-13968-smb         Doc 5     Filed 12/07/18    Entered 12/07/18 11:22:59       Main Document
                                                Pg 7 of 28


and liabilities.

        10.        Local Rule 1007-2(a)(7): Not applicable because none of the securities of the

Debtor are publicly held.

        11.        Local Rule 1007-2(a)(8): Not applicable because none of the Debtor’s property is

in the possession or custody of any custodian, public officer, mortgagee, pledgee, assignee of

rents or secured creditor, or agent for any such entity, including the name, address, telephone

number of each such entity and the court in which any proceeding related thereto is pending.

        12.        Local Rule 1007-2(a)(9):     Schedule 4 hereto provides a list of the premises

owned, leased or held under other arrangement from which the Debtor operates its business.

        13.        Local Rule 1007-2(a)(10): Schedule 5 hereto provides the location of the Debtor’s

substantial assets, the location of its books and records, and the nature, location, and value of any

assets held by the Debtor outside the territorial limits of the United States.

        14.        Local Rule 1007-2(a)(11): Schedule 6 hereto provides the nature and present

status of each action or proceeding, pending or threatened, against the Debtor or its property

where a judgment against the Debtor or a seizure of its property could be imminent.

        15.        Local Rule 1007-2(a)(12): Schedule 7 hereto provides a list of the names of the

individuals who comprise the Debtor’s existing senior management, their tenure with the Debtor,

and a brief summary of their relevant responsibilities and experience.

        16.        Local Rule 1007-2(b)(1): Schedule 8 hereto provides the estimated amount of

weekly payroll to employees (exclusive of officers, directors, stockholders and partners) for the

thirty (30) day period following the Petition Date.

        17.        Local Rule 1007-2(b)(2): Schedule 9 hereto provides the estimated amount of

weekly payroll to the Debtor’s officers, directors and/or stockholders for the thirty (30) day



                                                    7
18-13968-smb           Doc 5      Filed 12/07/18       Entered 12/07/18 11:22:59              Main Document
                                                      Pg 8 of 28


period following the Petition Date.

           18.      Local Rule 1007-2(b)(3): Schedule 10 hereto provides a schedule of estimated

cash receipts and disbursements, net cash gain or loss, obligations and receivables expected to

accrue but remain unpaid, other than professional fees, and any other information relevant to an

understanding of the foregoing for the thirty (30) day period following the Petition Date.

                                     SUMMARY OF FIRST DAY MOTIONS 3

           19.      To enable the Debtor to operate effectively and minimize adverse effects from its

chapter 11 filing, the Debtor has requested or will be requesting certain relief in “first day”

motions (the “First Day Motions”) filed with the Court and described below. In connection with

preparing for this case, I have reviewed each of the First Day Motions referenced below. The

First Day Motions were prepared with my input and assistance. I believe that the information

contained in the First Day Motions is accurate and correct. As set forth more fully below, I

believe that the entry of orders granting the relief requested in these motions is critical to the

Debtor’s ability to preserve the value of its estate and succeed in maximizing value for the

Debtor’s creditors.

           A. Debtor’s Motion for Entry of an Order Authorizing the Debtor to Use Cash
              Collateral and Provide Adequate Protection to Secured Creditor

           20.      The Debtor will file a motion seeking to use the cash collateral of HSBC and

VNB. The Debtor’s use of cash collateral is necessary to pay its usual and ordinary operating

expenses while the Debtor tends to its business operations. Absent the use of cash collateral to

pay payroll, purchase materials and operate its business in general, the value of the Debtor’s

assets will be eradicated.

           21.      The Debtor will require the immediate use of cash collateral in order to avoid

3
    Terms not otherwise defined herein shall have the meanings ascribed to them in the relevant First Day Motion.


                                                           8
18-13968-smb      Doc 5    Filed 12/07/18    Entered 12/07/18 11:22:59             Main Document
                                            Pg 9 of 28


immediate and irreparable harm to its business. Absent the ability to pay usual and normal

operating expenses, payroll and purchase supplies, the value of the Debtor’s business will be

irreparably harmed as the Debtor will be forced to default on its remaining open construction

projects.

       B. Debtor’s Motion for Entry of an Order Authorizing to the Debtor to (i) Continue its
          Cash Management System, (ii) Maintain existing bank accounts and (iii) Receive a
          waiver of certain operating guidelines relating to bank accounts

       22.     The Debtor will file a motion seeking the entry of an order authorizing the Debtor

to continue to use its cash management system, maintain and continue to use existing bank

accounts and a waiver of certain operating guidelines relating to bank accounts so as to not

disrupt the day-to-day operations of the Debtor, including, but not limited to, payment of

employee wages, union benefits, medical and dental programs, taxes and other payroll-related

obligations.

       23.     If the motion were not granted, I believe that not only would the employees suffer

enormous personal hardship because the Debtor would be forced to utilize its limited resources

to try to avoid many of the possible disruptions to its operations, multiple employees and on-

going projects during the critical early days of its Chapter 11 case. Therefore, I submit that the

Debtor’s business would be immediately and irreparably harmed. Without obtaining an order

granting the relief requested in the motion, the Debtor will be unable to maintain its operations

and would therefore be unable to maximize value of its assets for its creditors.

       C. Debtor’s Motion for Entry of Interim and Final Orders (i) Authorizing Post-Petition
          Secured Financing from Zurich American Insurance Company Pursuant to 11 U.S.C.
          §§ 105(a), 361, 362 and 364 of the Bankruptcy Code, (ii) Granting Priming and
          Other Liens and Superpriority Administrative Expense Claims, and (iii) Scheduling
          Final Hearing Pursuant to Bankruptcy Rule 4001(c)

       24.     The Debtor will file a motion seeking the entry of an order authorizing the Debtor



                                                 9
18-13968-smb      Doc 5     Filed 12/07/18 Entered 12/07/18 11:22:59            Main Document
                                          Pg 10 of 28


to incur post-petition debt on a secured basis under section 364(c) of the Bankruptcy Code and to

enter into a certain post-petition financing agreement with Zurich.

       25.     Without the financing proposed by the motion, the Debtor does not have the

funds necessary to continue its operations. The Debtor's ability to continue its operations,

make payroll, pay the costs of administration of its estate and satisfy other working capital

and operational needs, depends upon obtaining immediate access to the Loan Facility (as

defined in the motion). Failure to obtain the relief requested in the Motion will immediately

and irreparably harm the Debtor, its estate, creditors and equity holders .

       D. Motion of the Debtor for Entry of an Order (i) Authorizing the Debtor to pay (a)
          Certain prepetition employee obligations and (b) prepetition withholding obligations,
          (ii) Authorizing the Debtor to Continue Performing Under the Collective Bargaining
          Agreements, (iii) Authorizing the Debtor to Continue to provide Employee Benefit
          Programs to Non-Union Employees, (iv) Directing Banks to Honor Related
          Prepetition Transfers and (v) Granting Related Relief

       26.     The Debtor will file a motion seeking authority, in its discretion, to pay and/or

honor certain prepetition wage claims of employees, all prepetition withholding obligations and

payroll taxes related to such wages, union benefits and certain prepetition employee benefit

programs, and to confirm performing under its union contracts. I believe that this relief is critical

to the continuation of the Debtor’s business in the context of this bankruptcy filing.

       27.     The Debtor’s employees are a vital and important asset. The Debtor’s success in

pursuing the litigations is dependent upon the employees who have specific knowledge of the

projects performed, and therefore the retention of the employees is essential to the Debtor’s

operations.

       28.     If the motion were not granted, I believe that not only would the employees suffer

enormous personal hardship, but the Debtor’s business would be immediately and irreparably

harmed. It is likely that many, if not all of the employees, would quit. Without its employees,


                                                 10
18-13968-smb       Doc 5      Filed 12/07/18 Entered 12/07/18 11:22:59           Main Document
                                            Pg 11 of 28


the Debtor will be unable to maintain its operations and would therefore be unable to maximize

the value of its assets for its creditors.

        29.     In addition, the filing of a chapter 11 petition is a stressful and uncertain time for

a debtor corporation and its employees. I believe that honoring the pre-petition employee

obligations described in the motion will minimize the hardship that the employees would

otherwise endure if payroll and benefit programs were interrupted and will prevent a rapid loss

of employees that otherwise may occur if the employees lost their reasonable expectation of

compensation for their services. I believe that the continued payment of prepetition employee

obligations is both critical and justified based upon the importance of the employees to the

Debtor’s operations.

        E. Motion of the Debtor for Entry of an order pursuant to 11 U.S.C. § 366(I) Deeming
           Utilities Adequately Assured of Future Performance, (ii) Establishing Procedures for
           Determining Adequate Assurance of Payment, and (iii) Prohibiting Utilities from
           Altering, Refusing or Discontinuing Service

        30.     In connection with the operation of its business at the Debtor’s multiple premises,

the Debtor regularly incurs expenses for gas, electricity, telephone and internet services provided

by various Utility Providers. To provide adequate assurance of payment for future services, the

Debtor proposes to grant the Utility Providers a security deposit based upon two weeks’ worth of

the average monthly billing, to the be paid to the Utility Providers by the Debtor.

        31.     I believe that the Proposed Adequate Assurance constitutes sufficient adequate

assurance of payment under the circumstances and should be approved. However, if the Utility

Providers disagree with the Debtor’s analysis, the Debtor has proposed the Adequate Assurance

Procedures for the Utility Providers to request additional adequate assurance. I believe that the

Adequate Assurance Procedures will enable the parties to negotiate and, if necessary, seek Court

intervention without jeopardizing the Debtor’s chapter 11 case, while still protecting the rights of


                                                  11
18-13968-smb      Doc 5     Filed 12/07/18 Entered 12/07/18 11:22:59            Main Document
                                          Pg 12 of 28


the Utility Providers.

       32.     Should any Utility Provider refuse or discontinue service, even for a brief period

of time, I believe that the Debtor’s ability to preserve and maximize the value of its estate could

be severely and irreparably harmed. For these reasons, I believe that it is critical that the utility

services continue uninterrupted and that the Utility Providers be prohibited from altering,

refusing or discontinuing services on account of prepetition amounts outstanding or on account

of any perceived inadequacy of the Debtor’s proposed adequate assurance.

       F. Debtor’s Application for an order Extending Time for the Debtor to File Schedules of
          Assets and Liabilities and Statements of Financial Affairs

       33.     Debtor will also be seeking an extension of its time to file its schedules of assets

and liabilities and Statement of Financial Affairs. The Debtor was faced with an immediate and

urgent need to file this Chapter 11 case. As such, an extraordinarily large burden was placed

upon the Debtor’s financial advisors and management in the immediate weeks preceding the

Petition Date. In addition, it is likely that during the next several weeks, the Debtor will be

inundated with attendant responsibilities and requests from its surety, Lenders and other parties

in interest, as is customary in many bankruptcy cases.

       34.     Accordingly, the Debtor requests that it be afforded an additional thirty (30) day

extension of time to file its schedules without prejudice to a further request for additional time

should the same be necessary.

       G. Debtor’s Motion to Lift Stay to Allow Affirmative Claims to Proceed

       35.     Debtor is also filing a motion to modify the automatic stay so as to permit all

parties in the Debtor’s pending pre-petition Affirmative Actions to resume and pursue all claims,




                                                 12
18-13968-smb        Doc 5      Filed 12/07/18 Entered 12/07/18 11:22:59                    Main Document
                                             Pg 13 of 28


defenses and counterclaims asserted therein. 4 This relief is critical and urgent because the sums

sought be recovered from these actions represents the Debtor’s largest assets, which asserts

combined claims in the aggregate amount in excess of $100,000.000.

        36.      The prosecution of the Affirmative Actions is essential to the Debtor’s bankruptcy

cases and given the impending upcoming December hearings scheduled in the Arbitration, it is

critical to the Debtor’s ability to preserve the value of its estate and succeed in maximizing value

for the Debtor’s creditors, that the motion is granted.

        37.      In furtherance of the reorganization efforts, DMC respectfully requests that the

orders granting the relief requested in the First Day Motions be entered.

Executed this 6th day of December, 2018.


                                                    DURR MECHANICAL CONSTRUCTION, INC.



                                                        By: s/ Kenneth Durr
                                                           Kenneth A. Durr
                                                            President




4
 In connection with this First Day Motion, the Debtor also seeks the employment of two separate special counsel to
proceed with prosecuting the claims made in the Arbitration and PSEG Litigation in the most expeditious manner
possible.


                                                        13
18-13968-smb   Doc 5   Filed 12/07/18 Entered 12/07/18 11:22:59      Main Document
                                     Pg 14 of 28



                                    Schedule 1

                  20 Largest Unsecured Claims (Excluding Insiders)


                                 SEE ATTACHED
               18-13968-smb                    Doc 5          Filed 12/07/18 Entered 12/07/18 11:22:59                                     Main Document
                                                                            Pg 15 of 28

 Fill in this information to identify the case:
 Debtor name Durr Mechanical Construction, Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Amquip Crane                                                                           Disputed                                                                      $2,290,147.61
 Rental LLC
 Lockbox #774389
 4389 Solutions
 Center
 Chicago, IL
 60677-4003
 Analytic Stress                                                                        Disputed                                                                        $296,294.75
 Relieving, Inc
 Dept. #1027
 P.O. Box 740209
 Atlanta, GA
 30374-0209
 Apache Industrial                                                                      Disputed                                                                        $516,680.50
 United, Inc
 Lockbox 677381
 Dallas, TX
 75267-7381
 Atlantic Contracting                                                                   Disputed                                                                        $403,569.38
 P.O. Box 64191
 Baltimore, MD
 21264-4191
 AWISCO New York                                                                                                                                                        $146,791.77
 Corp.
 55-15 43rd Street
 Maspeth, NY 11378
 Boilermakers Fringe Boilermakers                                                                                                                                       $338,338.59
 Benefits             Fringe Benefits
 745 Minnesota
 Avenue
 Kansas City, KS
 66101
 Brand Energy                                                                           Disputed                                                                        $351,118.82
 Services
 P.O. Box 91473
 Chicago, IL 60693



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               18-13968-smb                    Doc 5          Filed 12/07/18 Entered 12/07/18 11:22:59                                     Main Document
                                                                            Pg 16 of 28

 Debtor    Durr Mechanical Construction, Inc.                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Creamer-Sanzari                                                                                                                                                        $523,298.91
 Joint Venture
 101 E Broadway
 Hackensack, NJ
 07601
 Crestmark                                                                                                                                                              $618,994.00
 Equipment Finance
 40950 Woodward
 Avenue
 Suite 201
 Bloomfield Hills, MI
 48304
 Lifting Gear Hire                                                                      Disputed                                                                        $349,304.57
 Corp.
 9925 S. Industrial
 Drive
 Bridgeview, IL
 60455
 Mammoet USA                                                                            Disputed                                                                        $467,362.50
 South, Inc.
 20525 FM 521
 Rosharon, TX 77583
 National Ind.                                                                                                                                                          $299,223.75
 Supply, Inc.
 113 Lincoln Blvd.
 Middlesex, NJ 08846
 O'Leary                                                                                Disputed                                                                      $1,024,224.80
 Construction, Inc.
 1830 Gilford Avenue
 New Hyde Park, NY
 11040
 P & M Brick, LLC.                                                                                                                                                      $290,928.62
 2170 Route 144
 P.O. Box 890
 Coeymans, NY
 12045
 Safeway Services,                                                                                                                                                      $262,527.00
 LLC
 N19 W24200
 Riverwood Drive
 Waukesha, WI 53188
 Steamfitters' Fringe Steamfitters'                                                                                                                                     $165,548.56
 Benefits             Fringe Benefits
 PO Box 1668
 New York, NY
 10016-1668
 Supor Crane &                                                                          Disputed                                                                        $147,160.00
 Rigging, LLC
 433 Bergen Ave
 Kearny, NJ 07032




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               18-13968-smb                    Doc 5          Filed 12/07/18 Entered 12/07/18 11:22:59                                     Main Document
                                                                            Pg 17 of 28

 Debtor    Durr Mechanical Construction, Inc.                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Travelers CL                                                                           Disputed                                                                      $2,500,000.00
 Remittance Center
 PO Box 660317
 Dallas, TX
 75266-0317
 United Rentals, Inc.                                                                   Disputed                                                                      $1,911,587.16
 P.O. Box 100711
 Atlanta, GA
 30384-0711
 Von Rohr                                                                                                                                                               $143,074.21
 Equipment Corp.
 P.O. Box 347
 Bloomfield, NJ
 07003




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
18-13968-smb     Doc 5     Filed 12/07/18 Entered 12/07/18 11:22:59             Main Document
                                         Pg 18 of 28


                                            Schedule 2

                                   5 Largest Secured Claims

                                                                   Value of
                                                                                   Lien or Claim
                                 Amount of      Description of     Collateral
          Creditor                                                                   Disputed
                                  Claim            Claim           Securing
                                                                                       (Y/N)
                                                                    Claim
HSBC Bank USA, National
Association                      $5,000,000    Revolving line    Debtor’s assets     Unknown
80 Eighth Ave.                                 of credit
New York, NY 10011
Valley National Bank
Wayne Valley II                  $5,000,000    Revolving line    Debtor’s assets     Unknown
1400 Valley Road                               of credit
Wayne, NJ 07470

Crestmark Equipment Finance,
Inc.                             $443,231      Finance           Certain                No
40950 Woodward Ave.                            agreement         equipment
Suite 201
Bloomfield Hills, MI 48304
Marlin Business Bank
2795 E. Cottonwood Pkwy          $63,621       Finance           Certain                No
Salt Lake City, Utah 84121                     agreement         equipment


Internal Revenue Service (IRS)
Centralized Insolvency           $15,000,000 Unpaid taxes        Debtor’s assets     Unknown
Operation
P.O. Box 7346
Philadelphia, PA 191101-7346
18-13968-smb         Doc 5    Filed 12/07/18 Entered 12/07/18 11:22:59         Main Document
                                            Pg 19 of 28


                                            Schedule 3

                             Summary of Debtor’s Assets and Liabilities

       Pursuant to Local Bankruptcy Rule 1007-2(a)(6), the following unaudited financial
information is the latest available information and reflects the Debtor’s financial condition as of
November 8, 2018.


Total Assets:           $127,000,000

Total Liabilities:      $52,750,677
18-13968-smb    Doc 5    Filed 12/07/18 Entered 12/07/18 11:22:59      Main Document
                                       Pg 20 of 28



                                        Schedule 4

                                Premises Owned or Leased

              Address of Property                    Owned or Leased
    th
80 8 Avenue, New York, New York                      Leased
608 Main Street, Westbury, New York                  Leased
2395 Route #715, Tannersville, Pennsylvania          Leased
18-13968-smb    Doc 5      Filed 12/07/18 Entered 12/07/18 11:22:59     Main Document
                                         Pg 21 of 28


                                        Schedule 5

                      Location of Debtor’s Significant Assets, Books
                         and Records and Assets Outside of U.S.

           Asset                          Location               Value (if Outside U.S.)
     Books and Records                 80 8th Avenue                      N/A
                                   New York, NY 10011
    Contract Receivables          Various New York, New                   N/A
                                  Jersey, Pennsylvania and
                                Connecticut project locations
  Equipment and Inventory       Leased premises at Westbury,              N/A
                                 NY and Tannersville, PA.
18-13968-smb       Doc 5    Filed 12/07/18 Entered 12/07/18 11:22:59         Main Document
                                          Pg 22 of 28



                                           Schedule 6


                                                                                    Status of
              Action                              Court and Case No                  Action
   Bay Crane Service of NJ v. Durr                    New Jersey
Mechanical Construction, Inc., Fidelity   Middlesex Civil Part, Case No. MID-L-
and Deposit Company of Maryland and                    003228-18
     Zurich Amer. Insur. Comp.
                                                                                    Pending
Creamer-Sanzari Joint Venture v. Durr     New Jersey District Court, Case No. 18-
    Mechanical Construction, Inc.                       cv-12464
                                                                                    Pending
The Woodward Co. v. Durr Mechanical        Supreme Court of New York, Albany
  Construction, Inc. and/or Megrant            County, Index No. 04319-18
Corp.; individually and doing business                                              Pending
         as Durr-Megrant a JV


 Mammoet USA North Inc. v. Durr           Supreme Court of New York, New York       Pending
Mechanical Construction, Inc., Megrant       County, Index No. 653014/2018
   Corp. and Durr-Megrant A JV


Thomas P. Stewart Consulting, Inc. v.      Supreme Court of New York, Orange        Pending
 Durr Mechanical Construction, Inc.          County, Index No. 004290-2018


  Brand Energy Services, LLC a/k/a                    New Jersey                    Pending
    Brand Energy Services v. Durr         Middlesex Civil Part, Case No. MID-L-
Mechanical Construction, Inc., Fidelity                  5046/18
and Deposit Company of Maryland and
 Zurich American Insurance Company


   Brandsafway Services, LLC f/k/a                    New Jersey                    Pending
    Safeway Services, LLC v. Durr         Middlesex Civil Part, Case No. MID-L-
 Mechanical Construction, Inc., Durr-                    5034/18
  Megrant a Joint Venture a/k/a Durr-
Megrant a JV, Megrant Corp., Fidelity
and Deposit Company of Maryland and
 Zurich American Insurance Company
18-13968-smb       Doc 5    Filed 12/07/18 Entered 12/07/18 11:22:59            Main Document
                                          Pg 23 of 28


 New States Contracting & Advanced        District Court of the Southern District of   Pending
    Specialty Contractors v. Durr            New York, Case No. 18-cv-3092
   Mechanical Construction, Inc.


Maxim Crane Works, L.P., a successor      District Court of the Southern District of   Pending
to Amquip Crane Rental, LLC v. Durr          New York, Case No. 18-cv-00020
    Mechanical Construction, Inc.
 Sofrock International Inc. v. Durr        Supreme Court of New York, Orange           Pending
Mechanical Construction, Inc. Federal        County, Index No. 652811/2015
       Insurance Company

   Boilermaker-Blacksmith v. Durr                  18-cv-02268-JAR-TJJ                 Pending
      Mechanical Construction

   Mayer Malbin Co., Inc. v. Durr            Civil Court of New York, Queens           Pending
  Mechanical Construction, Inc. d/b/a                     County
          Durr Mechanical

IK Construction Company, Inc. v. Durr        New Jersey Superior Court, Essex          Pending
  Mechanical Construction, Inc., Port           County, Case No. L-1490
    Authority of New York and New
    Jersey, Covanta Essex Company,
Covanta Energy Company, Fidelity and
Deposit Company of Maryland, Zurich
 North America, Corporations A, B, C,
and D whose identity and responsibility
 for the claims made in this Complaint
 are not yet known, and Corporations E
and F whose identity are not known and
    who may be other lien claimants
 Supor Trucking, LLC d/b/a J. Supor &     Supreme Court of New York, New York          Pending
  Son Trucking & Rigging Co. Inc. v.         County, Index No. 157631/2018
   Durr Mechanical Construction, Inc.


Keegan Technology and Testing,            New Jersey Superior Court, Monmouth          Pending
Associates v. Durr Mechanical                County, Case No. L-003903-18
Construction, Inc.
18-13968-smb      Doc 5   Filed 12/07/18 Entered 12/07/18 11:22:59      Main Document
                                        Pg 24 of 28


Advanced Scaffold Services LLC v.         NJ Superior Court - Passaic         Pending
Durr Mechanical Construction                  County, Case No.
                                             PAS-DC-012679-18
   18-13968-smb        Doc 5   Filed 12/07/18 Entered 12/07/18 11:22:59           Main Document
                                             Pg 25 of 28



                                               Schedule 7

                                          Senior Management

 Name         Title      Tenure     Experience/Responsibilities
Kenneth A. President   5/1/1986-   Mr. Durr oversees all of the Debtor’s departments and leads its strategy
Durr       and         Present     for company development and financial growth. His responsibilities
           Treasurer               include: reviewing job costs, final project estimates and sales leads, as
                                   well as negotiating contracts; Mr. Durr will be the principal witness and
                                   render services for and relating to the prosecution of each of the
                                   Affirmative Claims.
Robert J. Vice         7/6/1987- Mr. Durr oversees Debtor’s estimating and procurement department, as
Durr, Jr. President    Present     well as shop operations. He is now involved with labor relations and
          and                      the overview of major power, process and specialty projects. He also
          Secretary                oversees Debtor’s QA/QC program- including monitoring and
                                   maintenance of all welders, procedures and NBIC “R” and “NB” and
                                   ASME “S” and “U” code stamps. He also guides the company’s
                                   employee development and training strategy. Mr. Durr will also be a
                                   main witness and render services for and relating to the prosecution of
                                   each of the Affirmative Claims.
Frank     Vice         10/20/1986- Mr. Heidinger’s responsibilities encompass all facets of construction
Heidinger President    Present     management including strategic planning, contract administration, cost
          And                      control and assuring that project managers perform in accordance with
          Assistant                company methods and goals.             Additionally, Mr. Heidinger is
          Secretary                responsible for the development and maintenance of safety and training
                                   programs, administration of record, incident investigation and the
                                   enforcement of policies and corrective action. Mr. Heidinger will also
                                   be a main witness and render services for and relating to the
                                   prosecution of each of the Affirmative Claims.
Paul     Vice          11/24/2000- Mr. Thompson is directly involved with decisions regarding the daily
Thompson President     Present     operations of the Debtor, as well as long term strategy for business
                                   development. He oversees construction project management, contract
                                   administration, cost control, project planning and implementation. Mr.
                                   Thompson is also involved with the development and maintenance of
                                   Debtor’s safety and training program, while leading the technology
                                   equipment. Mr. Thompson will be a main witness and render services
                                   relating to the prosecution of the Affirmative Claim against PSE&G.
John       Vice        6/9/2014 Mr. Risley is directly involved with decisions regarding the daily
Risley     President               operations of the Debtor, as well as long term strategy of business
                                   development. He oversees the marketing department for Debtor and
                                   the execution of projects he helps develops. Mr. Risley is a main
                                   witness to the prosecution of the Affirmative Claim against Enexio.
18-13968-smb    Doc 5    Filed 12/07/18 Entered 12/07/18 11:22:59        Main Document
                                       Pg 26 of 28


                                        Schedule 8

                      Estimated Weekly Payroll (Non-Management)

Pursuant to Local Rule 1007-2(b)(1), the estimated amount of gross payroll to employees
(exclusive of officers, directors, stockholders and partners) for the thirty (30) day period
following the Petition Date is approximately $156,850.00, not including fringe benefits.
18-13968-smb      Doc 5    Filed 12/07/18 Entered 12/07/18 11:22:59             Main Document
                                         Pg 27 of 28


                                            Schedule 9

                               Estimated Payroll (Management)

Pursuant to Local Rule 1007-2(b)(2), the estimated amount of gross payroll to the Debtor’s
officers, directors, stockholders and partners for the thirty (30) day period following the Petition
Date is approximately $37,774.80.
18-13968-smb              Doc 5         Filed 12/07/18 Entered 12/07/18 11:22:59                                  Main Document
                                                      Pg 28 of 28


                                                              Schedule 10

                                  Cash Receipts and Disbursements, Net Cash
                                Gain or Loss, Unpaid Obligations and Receivables


Pursuant to Local Bankruptcy Rule 1007-2(b)(3), the following provides the estimated
aggregated cash receipts and disbursements, net cash gain or loss, and obligations and
receivables expected to accrue that remain unpaid (other than professional fees) for the 30-day
period following the Petition Date.

Cash Receipts                                                      $1,118,682
Cash Disbursements                                                 $891,787
Net Cash Gain (Loss)                                               $226,985**

** Subject to change based upon any settlement funds or litigation awards received in connection
with the Affirmative Claims.


m:\documents\company\cases\durr mechanical construction, inc\first day motion drafts\1007 declaration\durr first day declarationv5.doc
